United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 97-2596
                                      ___________

George May,                                *
                                           *
             Plaintiff-Appellant,          *
                                           *
      v.                                   *
                                           *
Anheuser-Busch Companies, Inc.;            *
Anheuser-Busch Recycling                   *
Corporation; Busch Entertainment           *
Corp.; Anheuser-Busch Container            *   Appeal from the United States
Recovery Corporation,                      *   District Court for the
                                           *   Eastern District of Missouri.
                Defendants-Appellees,      *       [UNPUBLISHED]
----------------------------               *
George May,                                *
                                           *
             Plaintiff-Appellant,          *
                                           *
      v.                                   *
                                           *
Anheuser-Busch Companies, Inc.;            *
Anheuser-Busch Recycling                   *
Corporation; Busch Entertainment           *
Corp.; Busch Container Recovery            *
Corporation, jointly and severally,        *
                                           *
             Defendants-Appellees.         *
                                    ___________

                          Submitted: November 5, 1996
                              Filed: November 12, 1997
                                  ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       George May appeals from the district court&s1 order dismissing his consolidated
actions alleging defendants violated state and federal law through pleadings filed in a
prior action. Having carefully reviewed the records and the parties& submissions, we
conclude that dismissal was warranted and that an extended discussion would lack
precedential value. Accordingly, we affirm the judgment of the district court. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.

                                          -2-